Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 1 of 6 PageID #: 6683




                            EXHIBIT A
Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 2 of 6 PageID #: 6684

                                                          6,'/(<$867,1//3                                                         
                                                          6(9(17+$9(18(                                                        
                                                          1(:<25.1<                                                        
                                                                                                                    
                                                          )$;                                                       
                                                                                                                                    
                                                                                                                                    6+$521/((#6,'/(<&20
                                                          $0(5,&$x$6,$3$&,),&x(8523(                                       


   

                                                                                   -XQH

                                            +LJKO\&RQILGHQWLDO±$WWRUQH\V¶(\HV2QO\

   %\(PDLO

   'LQD+D\HV
   $UQROG 3RUWHU//3
   :HVW0DGLVRQ6WUHHW6XLWH
   &KLFDJR,/
   'LQD+D\HV#DUQROGSRUWHUFRP
   
          5H %RVWRQ6FLHQWLILF&RUSHWDOY1HYUR&RUS&$1R &)&  ''HO ±
                 3ODLQWLIIV¶6XSSOHPHQWDO'LVFORVXUHRI7UDGH6HFUHW1RVDQG   

   'LQD

           ,ZULWHUHJDUGLQJ%6&¶V0D\6XSSOHPHQWDO'LVFORVXUHRI7UDGH6HFUHW1RV
   DQGZKLFK%6&SURYLGHGSXUVXDQWWRWKH&RXUW¶V0D\2UDO2UGHU

           $VDQLQLWLDOPDWWHU1HYURFRQWLQXHVWRREMHFWWR%6&¶VLGHQWLILFDWLRQRIWUDGHVHFUHWV
   WKDWDUHQRWOLPLWHGWRWKHWZRGRFXPHQWV²D³6WLPXOXV&RQILUPDWRU\6WXG\´DQG³6SLQDO&RUG
   6WLPXODWRU&OLQLFLDQ¶V3URJUDPPLQJ6\VWHP0RGXOH6SHFLILFDWLRQ´²%6&LGHQWLILHGLQLWV
   6HFRQG$PHQGHG&RPSODLQW ', %6&KDVQRWDOOHJHGIDFWVVXIILFLHQWWRVXVWDLQLWVWUDGH
   VHFUHWPLVDSSURSULDWLRQFODLPZLWKUHVSHFWWRDQ\RWKHUGRFXPHQWVRUDOOHJHGWUDGHVHFUHWVDQG
   QRQHRI7UDGH6HFUHW1RVDQGUHOLHVRQHLWKHURIWKHWZRGRFXPHQWVLGHQWLILHGLQ
   WKH6HFRQG$PHQGHG&RPSODLQW7KRVHDOOHJHGWUDGHVHFUHWVDUHWKHUHIRUHRXWVLGHWKHVFRSHRI
   %6&¶VWUDGHVHFUHWPLVDSSURSULDWLRQFODLPDQGQRWUHOHYDQWWRWKLVFDVH)HG5&LY3 E 

              0RUHRYHU%6&¶VUHVHUYDWLRQRI³ULJKWVWRUHYLVHVXSSOHPHQWRUPRGLI\WKHVHGLVFORVXUHV
   DVGLVFRYHU\SURJUHVVHVDV1HYURKDVVWLOOQRWSURGXFHGGLVFRYHU\ZKLFKPD\HYLGHQFHWKHIXOO
   H[WHQWRILWVWUDGHVHFUHWPLVDSSURSULDWLRQ´LVGLUHFWO\FRQWUDU\WRWKHSXUSRVHRILGHQWLI\LQJWUDGH
   VHFUHWVDWWKHRXWVHWRIWKHFDVH/HWWHUIURP'+D\HVWR6/HHDW%6&FRQWLQXHVWR
   IDLO WR UHFRJQL]H WKDW RQH RI WKH SULPDU\ SXUSRVHV RI LGHQWLI\LQJ WKH DOOHJHGO\ PLVDSSURSULDWHG
   WUDGH VHFUHWV DW WKH RXWVHW LV VR WKDW 1HYUR DQG WKH &RXUW FDQ GHWHUPLQH WKH SURSHU VFRSH RI
   GLVFRYHU\QRWVRWKDW%6&FDQODWHUUHGHILQHLWVWUDGHVHFUHWVGHSHQGLQJRQZKDWLWILQGVLQ1HYUR¶V
   GRFXPHQWV6HHHJ/HXFDGLD,QFY$SSOLHG([WUXVLRQ7HFKV,QF)6XSS '
   'HO /RRS$,/DEV,QFY*DWWL)6XSSG 1'&DO ,WLVHQWLUHO\
   LPSURSHUIRU%6&WRXVHWKHGLVFRYHU\SURFHVVDVDILVKLQJH[SHGLWLRQLQWKHKRSHVRIILQGLQJD

            6LGOH\$XVWLQ 1< //3LVD'HODZDUHOLPLWHGOLDELOLW\SDUWQHUVKLSGRLQJEXVLQHVVDV6LGOH\$XVWLQ//3DQGSUDFWLFLQJLQDIILOLDWLRQZLWKRWKHU6LGOH\$XVWLQSDUWQHUVKLSV

   
Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 3 of 6 PageID #: 6685



                         
   
   
   
   3DJH
   
   EDVLVIRULWVWUDGHVHFUHWFODLP6HH=XNY(DVWHUQ3D3V\FKLDWULF,QVWRI0HG&ROOHJHRI3D
   )G G&LU  ³>'@LVFRYHU\LVQRWLQWHQGHGDVDILVKLQJH[SHGLWLRQSHUPLWWLQJ
   WKHVSHFXODWLYHSOHDGLQJRIDFDVHILUVWDQGWKHQSXUVXLQJGLVFRYHU\WRVXSSRUWLW>WKHUHPXVWEH@
   VRPHEDVLVLQIDFWIRUWKHDFWLRQ´ VHHDOVR0LFUR0RWLRQ,QFY.DQH6WHHO&R,QF)G
    )HG&LU  ³7KHGLVFRYHU\UXOHVDUHGHVLJQHGWRDVVLVWDSDUW\WRSURYHDFODLP
   LW UHDVRQDEO\ EHOLHYHV WR EH YLDEOH ZLWKRXW GLVFRYHU\ QRW WR ILQG RXW LI LW KDV DQ\ EDVLV IRU D
   FODLP´ 
            
            $VH[SODLQHGLQGHWDLOEHORZ%6&¶VVXSSOHPHQWDOGLVFORVXUHVRI7UDGH6HFUHW1RV
   DQGDOVRUHPDLQGHILFLHQW:KLOH%6&¶VVXSSOHPHQWDOGLVFORVXUHVXVHPRUHZRUGVWKDQLWV
   RULJLQDO GLVFORVXUHV WR JLYH WKH PLVLPSUHVVLRQ WKDW %6& LV SURYLGLQJ PRUH GHWDLO WKH\ GR QRW
   SURYLGH DQ\ DGGLWLRQDO GHWDLO FRPSDUHG WR %6&¶V RULJLQDO GLVFORVXUHV DQG HJUHJLRXVO\ HYHQ
   EURDGHQWKHVFRSHRIWKHDOOHJHGWUDGHVHFUHWV,QVRPHLQVWDQFHV%6&HYHQUHPRYHGWKHZRUG
   ³FRQILGHQWLDO´LQLWVUHYLVHGWUDGHVHFUHWVREOLWHUDWLQJDQHFHVVDU\HOHPHQWRIDWUDGHVHFUHW
            
                                                                                                               
                                                                                                           

                                                                                                            
                                                                                                            
                                                                                                            
                                                                                                            
                                                                                                            
                                                                                                            
                                                                                                            
                                                                                                            
                         

                                                                                                                

                                                                                                                                

                                                                                                                
                                                                                                                        
                                                                                                                        

                                                                                                                            
                                                                                                                    

                                                                                                                        
                                                               



   
Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 4 of 6 PageID #: 6686



                  
   
   
   
   3DJH
   
                                                                                                 
                                                                                                  
                                                                                                 
                                      

                                                                                         
                                                                                         
                                                                                                  
                                                                                                          
                                                                                                          
                                                     

                                                                             
                                                                                                              
                                                                                         
                                                                                                      
                                                                                                              
                                                                                                                  
                                                                                                      
                                                                                     
                                                                     

                                                                             
                                                                         
                                                                                                      
                                                                                                      
                                      

                                                                                             
                                                                                              
                                                                                                                  
                                                                                                      
                                                                                                              
                                                                                                          
                                                                                 
                  

                                                                                                      
                                                                                             
                                                                                                   
                                                                                                  



   
Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 5 of 6 PageID #: 6687



                  
   
   
   
   3DJH
   
                                                                                                 

                                                                                         
                                                                                     


                                                                                                 

                                                                                             
                                                                             

   

                                                                                     
                                                                                                         
                                                                                                     


                                                                                                  
                                                                                         
                                                                             


                                                                                 



                                                                                            

                                                                                                  
                                    
                                                                                             
                                        
                                                                         
   
                                                                                                  
                                                                                                 

                                                                                                         
                                                                                             




   
Case 1:18-cv-00644-CFC-CJB Document 164-1 Filed 06/23/20 Page 6 of 6 PageID #: 6688



                      
   
   
   
   3DJH
   
                                                                                                         
                                                                                        

                                                                                                        
                                                                                                 
                                                                                                     


                                                                   

           3OHDVHFRQILUPWKDW%6&ZLOOHLWKHULPPHGLDWHO\ZLWKGUDZ7UDGH6HFUHW1RV
   DQGRUDWDPLQLPXPVXSSOHPHQWLWVGLVFORVXUHWRSURYLGHVXIILFLHQWVSHFLILFLW\E\-XQH
   ,I%6&UHIXVHVWRGRVRSOHDVHOHWXVNQRZZKHQ%6&LVDYDLODEOHIRUDPHHWDQGFRQIHU
   RQ-XQHRU

                                                     5HJDUGV


                                                                               
                                                     
                                                     6KDURQ/HH 




                                                     $VVRFLDWH




   
